     Case 2:20-cv-02983-GW-AGR Document 17 Filed 08/03/20 Page 1 of 2 Page ID #:138


                                                                           JS-6
1       HACKLER DAGHIGHIAN MARTINO & NOVAK, P.C.
2       Sepehr Daghighian (SBN 239349)
        sd@hdmnlaw.com
3       Kevin Y. Jacobson (SBN 320532)
4       kj@hdmnlaw.com
        10900 Wilshire Boulevard, Suite 300
5       Los Angeles, CA 90024
6
        Attorneys for Plaintiff,
7       LINSE LIGHTERS, INC.

8
        STRONG & HANNI
9       Brian C. Jonhson (SBN 96932)
10      102 South 200 East, Suite 800
        Los Angeles, CA 94111
11
                                  UNITED STATES DISTRICT COURT
12
                                 CENTRAL DISTRICT OF CALIFORNIA
13
        LINSE LIGHTERS, INC., a California         Case No. CV 20-2983-GW-AGRx
14
        Corporation,                               ORDER GRANTING JOINT
15                                                 STIPULATION TO DISMISS CASE
                    Plaintiff,                     WITH PREJUDICE WITH THE
16                                                 COURT RETAINING JURISDICTION
                                                   OVER THE SETTLEMENT
17            vs.
18
        SEGMENT CONSULTING
19      MANAGEMENT, LTD., a Canadian
20      Corporation dba VIVAZEN; LUKE KIM,
        an individual, LUIS FEITOR, an
21      individual, and Does 1 to 50, inclusive,
22
23                  Defendants.

24
25
26
27
28
                                                   1
        [PROPOSED] ORDER GRANTING JOINT STIPULATION TO DISMISS CASE WITH PREJUDICE
               WITH THE COURT RETAINING JURISDICTION OVER THE SETTLEMENT
     Case 2:20-cv-02983-GW-AGR Document 17 Filed 08/03/20 Page 2 of 2 Page ID #:139



1                                               ORDER
2            The Court, having considered the Joint Stipulation to Dismiss the Case With
3      Prejudice With the Court Retaining Jurisdiction Over the Settlement filed by the parties,
4      and upon finding that good cause exists, hereby ORDERS as follows:
5            1. The Joint Stipulation is Granted;

6            2. The Court Dismisses this matter as to all Defendants With Prejudice
             3. The Court retains jurisdiction over the settlement and its terms.
7
8
             IT IS SO ORDERED.
9
10
       DATED: August 3, 2020
11
                                               Hon. George H. Wu
12
                                               United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
        [PROPOSED] ORDER GRANTING JOINT STIPULATION TO DISMISS CASE WITH PREJUDICE
               WITH THE COURT RETAINING JURISDICTION OVER THE SETTLEMENT
